

EXHIBIT 10.4
 
OIL AND GAS LEASE


THIS AGREEMENT made and entered into this 13th day of September, 2011, by and
between Jennifer G. Powell, 156 Autumn Woods Loop, Gray, Kentucky 40734, Parties
of the first part, hereinafter called Lessor (whether one or more), and MISSION
ENERGY, LLC, a Kentucky Limited Liability Company, whose address is 112 ½ Sevier
Court, Barbourville, Kentucky 40906, party of the second part, hereinafter
called Lessee.



1.  
WITNESSETH:  That the Lessor, for and In consideration of TWO HUNDRED SIXTY
DOLLARS ($260.00) cash in hand paid, the receipt of which is hereby
acknowledged, and of the covenants and agreements hereinafter contained, has
granted, demised, leased and let, and by these presents does grant, demise,
lease, and let exclusively unto the said Lessee, its successors and assigns, the
land hereinafter described with the exclusive right for the purpose of mining,
exploring by geophysical and other methods, and operating for and producing
therefrom oil, gas casing-head gas, casing-head gasoline, methane gas (including
any gas emitted from other underground minerals), and the exclusive right of
injecting water, brine and other fluids into subsurface strata, with rights of
way and permanent easements for laying pipe lines which shall be perpetual when
laid, and for telephone, telegraph and electrical lines, tanks, power houses,
stations, gasoline plants, gas treatment plants, ponds and roadways and fixtures
for producing, treating and caring for such products and housing and boarding
employees and any and all other rights and privileges necessary, indigent to, or
convenient for the economical operation alone or con-jointly with neighboring
land, on said land for the production of oil, gas, casing-head gas, casing-head
gasoline, methane gas (including any gas emitted from other
underground  minerals), and the erection of structures thereon to produce, save,
and take care of said products and the injecting of water, brine and other
fluids into subsurface strata.  Lessee shall have further permanent rights of
way to lay, construct, maintain, operate and remove a pipeline or any additional
pipeline for the transportation of oil or gas over and through the following
described property.

 
LEASED LAND:  All that certain tract of land situated in the County of KNOX,
State of KENTUCKY, and bounded as follows, to wit:
 

On the North by lands of  _______________________________________   On the East
by lands of  _______________________________________ see Deed Book 367 PG. 530
On the South by lands of  _______________________________________   On the West
by lands of  _______________________________________  

 
Lease Containing 52 acres, more or less, and being the same land conveyed to
lessor by
 

 ________________ Deed dated  ________________ , recorded in Deed Book    
367    Page     530     ________________ Deed dated  ________________ , recorded
in Deed Book               Page                ________________ Deed dated
 ________________ , recorded in Deed Book               Page              
 ________________ Deed dated  ________________ , recorded in Deed Book
              Page              

 
Recorded at KENTUCKY in the KNOX COUNTY CLERKS Office.
___________________________________________________________________________
It being intended hereby to include herein all lands and interest therein
contiguous to or Appurtenant to said described lands owned or claimed by Lessor
unless explicitly set out and excluded:




 
1

--------------------------------------------------------------------------------

 
 
 
2.  
TERM OF LEASE:  It is agreed that this lease shall remain in force for a term
ONE YEAR from this date and as long thereafter as oil, gas, casing-head gas,
casing-head gasoline, methane gas (including any gas emitted from other
underground minerals), or any of them is produced from said leased premises or
operations for drilling are continued as hereinafter provided, or operations are
continued for the injection of water, brine and other fluids into subsurface
strata.



3.  
ROYALTY:  In consideration of the premises the paid Lessee covenants and agrees:



1st:            To deliver to the credit of Lessor, free of cost, in the pipe
line to which Lessee may connect his wells, the equal one-eighth part of all oil
produced and saved from the lease premises, or at the Lessee’s option, may pay
to the Lessor for such one-eighth royalty, the market price for oil of like
grade and gravity run into the pipe line or into storage tanks.


2nd:           To pay Lessor one-eighth (1/8) of the gross proceeds for the gas
sold at the well-head, at the field market price, from each well where gas only
is found, while the same is being used off the premises.  Where such gas is not
sold, or used, for a period of one year, Lessee shall pay or tender as royalty
an amount equal to the yearly delay rental as provided by the provisions of this
lease, payable annually at the end of each year during which such gas is not
sold or used, and while such royalty is so paid or tendered this lease shall be
held as a producing property under the above paragraph setting forth the primary
term hereof.


3rd:           To pay Lessor for gas produced from any oil well and used off the
premises or for the manufacture of casing-head gas, one-eighth, at the market
price at the well for the gas so used for the time during which such gas shall
be used, said payments to be made monthly.  However, in the event any oil well
also produces gas from the oil producing reservoir, Lessee is hereby given the
right to inject said associated gas, for no obligation, back into said oil
producing reservoir via another well or wells on this lease or other leases in
the producing area, when in Lessee’s judgment said injection will maintain the
reservoir pressure and thus enhance recovery of the oil.


By industry definition, market (or well-head) price is understood to be gross
price less related severance taxes (or any other governmental production tax),
transportation (including dehydration, scrubber, compression, or any other
direct costs necessary to make gas market quality), shrinkage and fuel burn
charges.



 
2

--------------------------------------------------------------------------------

 
 
 
4.  
FREE GAS:  Lessor shall have the privilege at its sole risk and expense of using
gas from each gas well on said land up to 100 MCF per well per calendar
year.  Each well entitles the Lessor to 100 MCF of free gas. It is expressly
understood that the Lessor shall make his own connections at his sole risk and
expense and indemnify the Lessee and hold the Lessee harmless for any and all
liability of responsibility for said free gas connections including but not
limited to personal in jury or death, including a reasonable attorneys fee
associated with the enforcement of said indemnity provisions.  The Lessor shall
have the continuing right of use of domestic gas even if the well should be
shut-in, and such use shall constitute commercial production under the terms of
this lease. Free gas can be terminated by the Lessee, if, in its sole and
complete discretion, Lessee determines the well commercially non-productive and
therefore plug and abandon it.



5.  
GAS STORAGE:  It is agreed that the Lessee shall have the right to store gas and
recover same in any stratum underlying the premises.  Old wells may be reopened
and new wells drilled for said storage purposes.  As full consideration for
these rights, Lessee shall pay to the Lessor an annual rental of One Thousand
Dollars ($1,000.00) per well per year commencing with the date storage
operations start and continuing for as long thereafter as said storage
operations are utilized.  So long as the storage payment is made, all provisions
of this lease shall remain in full effect.



6.  
DRILLING AND RENTAL:  If no well be commenced on said land on or before
the   13th day of September, 2011, this lease shall terminate as to both
parties.  Should the first well drilled on the above described land be a dry
hole, then, and in that event, if a second well is not commenced on said land
within, the later of (12) twelve months from the later of the expiration of the
last rental payment for which rental has been paid or (2) the finish of work on
the dry hole, this lease shall terminate, as to both parties.



7.  
SHUT-IN ROYALTY:  It is understood that the Lessee shall have the right to
shut-in wells from time to time for reasons beyond the reasonable control of the
Lessee including but not limited to, breakdowns, adverse market conditions, lack
of transportation lines or litigation; however, the lease shall remain in effect
so long as the wells can be commercially produced in the opinion of the Lessee
and the Lessee shall pay to the Lessor a royalty of $5.00 per acre per
year.  The royalty shall be paid at such times as the wells have been shut in
continually for a period of 180 days.  The shut-in royalty shall be paid
monthly, quarterly, or annually at the election of the Lessee.  The Lessor shall
have the continuing right of use of domestic gas even if the well should be
shut-in, and such use shall constitute commercial production under the terms of
this lease.  If a gas well fails to produce sufficient gas to be a commercial
well in the opinion of the Lessee, the Lessor shall have the option to take over
the right of operatorship as to that well and will replace the Lessee’s bond and
shall accept all responsibility for the well.


 
 
3

--------------------------------------------------------------------------------

 
 
 
 
8.  
POOLING PROVISION:  The Lessee is herein given the right and power to pool or
combine the acreage covered by this lease or any portion thereof with other
lands, lease or leases in the immediate vicinity thereof, when in Lessee’s
judgment it is necessary or advisable to do so in order to properly develop and
operate said premises in compliance with the spacing rules or any lawful
authority or when to do so would, in the judgment of the Lessee, promote the
conservation of the oil and gas, in and under, that herein as the acreage of
this lease involved in the pooling bears to the total acreage of the pooling or
spacing unit.  In connection with the production of oil such pooling may be in
unit or units not exceeding 50 acres each.  In connection with the production of
gas such pooling may be in entire acreage into a tract or unit.  Lessee shall be
under no obligation whatsoever, express or implied to drill more than one well
to each such unitized tract, regardless of when, where or by whom offset wells
may be drilled.



9.  
OPERATION RIGHTS AND DAMAGES:  Lessee shall have the right to use, free of cost,
gas, oil and water procured on said land for its operation thereon, except water
from wells of Lessor.  When requested by the Lessor, Lessee shall bury its pipe
line below plow depth.  No well shall be drilled nearer than 200 feet to the
house or barn on said premises, without the written consent of the
Lessor.  Lessee shall pay for damage caused by its operations to growing crops
on said  lands.  Lessee shall have the right at any time to remove all machinery
and fixtures placed on said premises, including the right to draw and remove
casing.



10.
COMPLETION OF OPERATIONS:  If the Lessee shall commence to drill a well within
the term of this lease or any extension thereof, the Lessee shall have the right
to drill such well to completion with reasonable diligence and dispatch, and if
oil and gas, or either of them, be found in paying quantities, this lease shall
continue and be in force with like effect as if such well had been completed
within the term of years herein, first mentioned.  Filing an application for a
permit to drill shall constitute the beginning of drilling activity.  If after
the expiration of the primary or secondary term of this lease, production on the
leased premises shall cease, this lease shall not terminate, provided that the
Lessee commences operations for drilling, reworking, plugging back or deepening
a well or additional wells within 180 days from cessation, and this lease shall
remain in force during the prosecution of such operations, or additional
drilling, reworking, plugging back or deepening operations commenced while such
operations are in progress or within 30 days after cessation thereon, and if
production results therefrom, then so long as production continues and as
provided herein otherwise.





11.  
 ASSIGNMENT:  The rights of either party hereunder may be assigned in whole or
in part and the provisions hereof shall extend to the heirs, executors,
administrators, successors, and assigns of the parties hereto, but no change or
division in ownership of the land or royalties, however accomplished, shall
operate to enlarge the obligations or diminish the rights of Lessee or impair
the effectiveness of any payments theretofore made by Lessee.  If the estate of
either party hereto is assigned, and the privilege of assigning in whole or in
part is expressly allowed, the covenants hereon shall extend to their heirs,
executors, administrators, successors, or assigns, but no change in the
ownership of the land or assignment or rental or royalties shall be binding on
the Lessee until after the Lessee has been furnished with a written transfer or
assignment or a true copy thereof; and it is hereby agreed in the event this
lease shall be assigned, as to a part or parts of the above described lands and
the assignee or assignees of such parts shall fail or make defaults in the
payment of the proportionate part of the rentals due from him or them, such
default shall not operate to defeat or affect this lease in so far as it covers
a part or parts of said lands which the said Lessee or any assignee thereof
shall make due payment of said rental.




 
4

--------------------------------------------------------------------------------

 
 
 
12.  
SEVERAL OWNERS:  If the leased premises are now, or shall hereafter be, owned in
severalty or in separate tracts, the premises nevertheless shall be developed
and operated as one lease and all royalties accruing hereunder shall be treated
as an entirety and shall be divided amount, and paid to such separate owners in
the proportion that the acreage owned by each separate owner bears to the entire
leased acreage:  Provided, however, if the leased premises consist of two or
more non-abutting tracts, this paragraph shall apply separately to each such
non-abutting tracts and further provided that if a portion of the leased
premises is hereafter consolidated with other lands for the purpose of operating
the consolidated with other lands for the purpose of operating the consolidated
tract as one lease this paragraph shall  be inoperative as to such portion so
consolidated..



13.  
COMMON AGENT:  If at any time there be as many as four parties entitled to
rentals or royalties, Lessee may withhold payments thereof unless and until all
parties designate in writing a recordable instrument to be filed with the
Lessee, a common agent to receive all payments due hereunder, and to execute
division and transfer orders on behalf of said parties and their respective
successors in title.



14.  
ENTIRETY:  If said Lessor owns a less interest in the above described land than
the entire and undivided fee simple estate therein, then the royalties and
rentals herein provided shall be paid the lessor only in proportion which his
interest bears to the whole and undivided fee.



15.  
FORCE MAJEURE:  Each party shall excuse performance or liability hereunder as to
the other because of an inability to perform caused by acts of God, fires,
floods, strikes, work stoppages, explosions, wars, riots, sabotage, vandalism,
accidents or controls or regulations of the Federal, State or local Governments,
shortage of equipment, fuels, labor or other causes beyond reasonable control.



16.  
NOTICES:  In the event lessor believes Lessee has not complied with its
obligations, Lessor shall notify Lessee in writing, by certified or registered
mail with return receipt, and shall explain in detail in what respects the
Lessee is in default.  The lessee shall have ninety (90) days after receipt of
notice within which to correct the default or institute a good faith course of
action, which would be expected to result in correction of the
default.  Compliance with this provision shall be required before litigation can
be instituted.  A default resulting in cancellation shall not affect any well
units, or any part of said lease included in a pooled unit, from which
production(s) is being realized and royalty is timely paid.  A cancellation
shall not affect easements for pipelines in place at the time of cancellations.



17.  
DOWER AND HOMESTEAD RIGHTS:  The undersigned Lessors, for themselves and their
heirs, successors and assigns, hereby surrender and release all rights of dower
and homestead in the premises herein described insofar as said right of dower
and homestead may in any way affect the purpose for which this lease is made as
recited herein.




 
5

--------------------------------------------------------------------------------

 
 
 
18.  
STATE FEDERAL LAWS:  All express or implied covenants of this lease shall be
subject to all Federal and State laws and to all executive orders, rules or
regulations of State and Federal authorities and this lease shall not be
terminated, in whole or in part, nor Lessee held liable for any failure to
perform there under if such failure is due or is the result of any such law,
order, rule or regulation.



19.  
CHOICE OF LAWS:  The provisions of this lease shall be construed and governed by
the laws of the Commonwealth of Kentucky.  Any and all disputes, differences,
litigation, or any other claims to be settled through legal recourse shall be
initiated and/or contested in the courts of  Knox County, Kentucky unless
mutually agreed upon by all parties to the dispute.



20.  
WARRANTY CLAUSE:  Lessor hereby warrants and agrees to defend the title to the
lands herein described, and agrees that the Lessee shall have the right at any
time to redeem for Lessor, by payment any mortgage, taxes or other liens on the
above described lands, in the event of default of payments by Lessor, and be
subrogated to the rights of the holder hereof and Lessor hereby agrees that any
such payments made by the Lessee for the Lessor shall be deducted from any
amounts of money which may become due the Lessor under the terms of this lease.



21.  
ENTIRETY OF UNDERSTANDING:  It is expressly agreed between the parties that this
instrument embraces the entire understanding and contract between the parties,
and any agreements or representations, verbal, written or implied made by any
person on behalf of either party not contained in their lease are not binding on
either party.



22.  
OTHER LEASES:  The Lessors, after first being duly sworn as evidenced by their
acknowledgment, state that there are not other oil and gas leases against this
property presently in force of effect.  The Lessors further state that for any
leases which may have existed on this property, if any, the lease expired
without a well being drilled during the primary term or otherwise.  The Lessors
further state that if a well or wells were drilled and placed in production that
the lease otherwise has, however, become cancelled, void and without force or
effect because of non-production and/or non-payment of shut-in royalty.  The
Lessor(s) do otherwise accordingly state that there are no other leases on this
property in force or effect and that this lease constitutes the only present
lease against the premises.


 
 
6

--------------------------------------------------------------------------------

 
 
 
OTHER PROVISIONS:
 
PAYMENT TO LESSOR OF GAS PROCEEDS:  It is plainly understood by both parties
that the Lessee markets its natural gas to third parties and in some instances
does not receive payment for such marketed natural gas until 90 days after the
delivery date of same ie the Lessee is on a 90 day hold period. Lessee shall pay
to Lessor its respective share of the natural gas proceeds within 30 days of the
date the Lessee receives payment for natural gas sold.  Such initial delay shall
not exceed 120 days from the closing date of the first month’s production.  Once
the initial 90 – 120 hold period occurs the Lessee shall receive payment on a
per month basis on or about the 5th business day of each month for natural gas
sales for the first production month of the 90 day hold period; and then
continuing in the same manner for the following months as long as there is
production from the leasehold.  In the event the Lessor does not receive payment
for a specific month in which the well(s) on the subject lease were producing
after the initial 90 day hold described above; the Lessor shall notifiy the
Lessee of the occurrence of non-payment and the Lessee shall have 20 days from
the date of the receipt of such notification to resolve the issue before the
Lessor takes action to nullify this lease agreement.
 
ACKNOWLEDGEMENT TO THE LEASE


IN WITNESS WHEREOF WE SIGN, this the   20th   day of   September, 2011  .

 
LESSEE:
MISSION ENERGY, LLC
 
BY: /s/ Walter Powell
 
ITS: President




LESSOR(S):


/s/ Jennifer G. Powell                                     
Jennifer G. Powell



 
7

--------------------------------------------------------------------------------

 
